Nichols, J.
The bill of exceptions in the present case failed to set forth any “assignment of error,” and although the plaintiff in error attempted to amend the bill of exceptions in this court so as to assign error on the judgment of the superior court the writ of error must be dismissed. See in this connection, Winn v. State, 124 Ga. 811 (53 S. E. 318), Rabham v. Rabham, 185 Ga. 355 (195 S. E. 193), and Brannen v. Buie, 208 Ga. 193 (65 S. E. 2d 808).

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.